United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1315
Issued: May 5, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 20, 2018 appellant, through counsel, filed a timely appeal from a February 26,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that following the February 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On April 12, 2016 appellant, then a 29-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on March 28, 2016 she sustained a left shoulder injury, in the form of
left shoulder pain, due to lifting while in the performance of duty. She stopped work on March 29,
2016 and requested continuation of pay.
In an April 14, 2016 development letter, OWCP requested that appellant submit evidence
in support of her claim, including a physician’s reasoned opinion addressing the relationship
between her claimed medical condition and the reported employment incident. It also requested
that she complete and return an attached questionnaire which posed various questions regarding
the nature of her claimed injury and the course of her medical treatment. OWCP afforded appellant
30 days to submit the requested evidence.
In an April 23, 2016 response, appellant submitted a completed questionnaire in which she
reported that on March 28, 2016 she felt pain in her left shoulder after she lifted two mail tubs
(each weighing more than 25 pounds) to her mail case. She discussed her self-treatment regimen
and explained that she delayed in filing a claim because her pain prevented her from visiting the
claim office and she needed to obtain a report from her physician to submit with her claim.
In April 18, 2016 letters, the employing establishment controverted appellant’s traumatic
injury claim as well as her request for continuation of pay, noting that she reported to an attending
physician on April 12, 2016 that she did not experience any trauma or particular accident at work.
However, it advised that appellant’s claim should be considered to be a claim for an occupational
injury, rather than a traumatic injury.
Appellant submitted a March 30, 2016 note from Dr. Osiris Salcedo, a Board-certified
internist, who indicated that appellant’s absence was advised “due to injury or illness” until she
was reevaluated on April 7, 2016. On April 7, 2016 Dr. Salcedo noted that “due to injury”
appellant was excused from work until evaluated by an orthopedic physician. In an April 18, 2016
report, she advised that appellant complained of continuing left shoulder pain. Dr. Salcedo
reported physical examination findings for the left shoulder of limited abduction and local
tenderness, and she diagnosed left shoulder pain and sprain of the left rotator cuff capsule.
On April 12, 2016 Dr. George J. Zambetti, a Board-certified orthopedic surgeon, noted that
appellant complained of experiencing an insidious onset of left subacromial shoulder pain
beginning approximately two weeks prior. Appellant reported that she did not experience any
trauma or particular accident at work. Dr. Zambetti noted that, upon physical examination of the
left upper extremity, appellant exhibited pain but had good strength and very little restriction of
range of motion (ROM). He diagnosed subacromial tendinitis/bursitis of the left shoulder. In an
April 12, 2016 note, Dr. Zambetti advised that appellant could return to work in six weeks. In an
attending physician’s report (Form CA-20) dated April 12, 2016, he listed the date of injury as
March 28, 2016, diagnosed subacromial tendinitis/bursitis of the left shoulder, and checked a box
2

marked “Yes” to indicate that herappellant’s condition was caused or aggravated by an
employment activity. Dr. Zambetti opined that appellant could resume light-duty work on
May 23, 2016.4 In an April 26, 2016 report, he noted in the “history of present illness” portion of
the report that appellant’s “injury is a repetitive stress problem that was created by repetitive lifting
at work” and opined that her condition was “clearly work related.” Dr. Zambetti reported findings
on examination of severely limited ROM of the left shoulder with pain and he diagnosed
subacromial tendinitis of the left shoulder.5
By decision dated May 25, 2016, OWCP denied appellant’s claim because she did not
establish the factual component of fact of injury. It indicated that she provided conflicting accounts
to her attending physicians regarding the cause of her left shoulder problems. OWCP found that
the evidence of record was insufficient to establish that the claimed “injury and/or event(s)
occurred.”6 It concluded, therefore, that the requirements had not been met to establish an injury
as defined by FECA.
On June 8, 2016 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review. During the hearing held on
February 14, 2017, appellant testified that her claim was for an occupational injury and not a
traumatic injury. She testified that she had, on occasion, lifted items at work weighing 25 pounds
or more since July 2014.
In a June 30, 2016 report, Dr. Salcedo noted that appellant reported picking up a bucket of
mail on March 28, 2016 and immediately feeling a click in her left shoulder with pain. Findings
on examination revealed tenderness of the left shoulder joint and decreased ROM of the left
shoulder. Dr. Salcedo diagnosed left shoulder pain and sprain of the left rotator cuff capsule. In
July 5 and 29, 2016 reports, she again diagnosed left shoulder pain and sprain of the left rotator
cuff capsule.7
On July 19, 2016 appellant was treated for her left shoulder condition by Dr. Danilo Sotelo,
a Board-certified orthopedic surgeon. She reported lifting a bucket at work on March 28, 2016
and experiencing a pop in her left shoulder. Examination of the left shoulder revealed restricted
ROM, positive impingement sign, and subacromial tenderness. Dr. Sotelo noted that an MRI scan
of the left shoulder revealed a labral tear and rotator cuff tendinosis, and diagnosed rotator cuff
syndrome and other injury to the tendons of the rotator cuff of the left shoulder. He recommended
that appellant undergo left shoulder surgery. On August 18 and October 6, 2016 Dr. Sotelo noted
that physical examination of the left shoulder revealed limited ROM and he collectively diagnosed
left shoulder pain and sprain of the left rotator cuff capsule and again recommended surgery. In
4
An April 19, 2016 magnetic resonance imaging (MRI) scan of the left shoulder revealed mild diffuse rotator cuff
tendinosis without rotator cuff tear, mild acromioclavicular joint impingement, anterior labral tear, and no fractures
or dislocations.

In an April 26, 2016 letter, Dr. Zambetti indicated that appellant was under his orthopedic care for a “workman’s
compensation issue.”
5

6

The record also contains a May 26, 2016 decision containing the same text, but OWCP later indicated that the
May 25, 2016 was the date of its decision initially denying appellant’s claim.
7

In the July 5, 2019 report, Dr. Salcedo listed the date of injury as March 28, 2016.

3

an October 25, 2016 report, he noted October 6, 2016 examination findings, diagnosed left
shoulder pain, and found appellant totally disabled due to such pain.
On January 20, 2017 appellant was treated by Dr. Gabriel Dassa, a Board-certified
orthopedic surgeon, who reported left shoulder findings of limited ROM, diffuse tenderness, and
positive impingement sign. Dr. Dassa diagnosed left shoulder pain. In a February 16, 2017 letter,
he indicated that appellant had been under his office’s care for a March 28, 2016 injury and updated
his diagnoses to include left shoulder anterior labral tear and mild diffuse left rotator cuff tendinitis.
Dr. Dassa opined that appellant’s condition was the result of working as a letter carrier for the past
two and a half years in which her duties consisted of heavy lifting on a daily basis. Appellant
reported lifting “3 buckets prior to the 2 buckets” weighing approximately 25 pounds each when
she felt a pop in her left shoulder on March 28, 2016. Dr. Dassa indicated that, when an employee
lifts heavy buckets of mail over a long period of time, these actions will cause wear and tear on
the tendons and eventually cause tendons to tear. He noted that these tendons can get irritated or
inflamed resulting in tendinitis and indicated, “[T]his is also a result of overuse of the arm.”
Dr. Dassa noted that an April 19, 2016 MRI scan of the left shoulder revealed mild diffuse rotator
cuff tendinitis, anterior labral tear, and mild acromioclavicular joint impingement. He
recommended arthroscopic surgery of the left shoulder.
In a February 1, 2017 report, Dr. Naglaa Hussein, a Board-certified physical medicine and
rehabilitation physician, noted that appellant reported feeling left shoulder pain after lifting a heavy
bucket at work a year prior. He reported restricted ROM of the left shoulder upon examination
and diagnosed impingement syndrome and adhesive capsulitis of the left shoulder.8 In a
February 14, 2017 report, Dr. Hussein diagnosed impingement syndrome of the left shoulder and
adhesive capsulitis of the left shoulder. He listed the date of injury as March 28, 2016 and noted
that the objective findings were consistent with the history of injury.
By decision dated April 6, 2017, OWCP’s hearing representative affirmed the May 25,
2016 decision, as modified. The hearing representative determined that, based on appellant’s
testimony at the hearing, her claim should be treated as one for an occupational injury, not a
traumatic injury. However, the claim remained denied because the evidence of record was
insufficient to establish causal relationship between the diagnosed conditions and the accepted
factors of her federal employment, i.e., lifting items at work weighing 25 pounds or more since
July 2014.
On November 30, 2017 appellant, through counsel, requested reconsideration of the
April 6, 2017 decision.
Appellant submitted a May 24, 2016 report from Dr. Zambetti who reported examination
findings, including loss of left shoulder ROM with pain upon subacromial motion, and diagnosed
subacromial tendinitis of the left shoulder. In a June 28, 2016 letter, Dr. Zambetti noted treating
appellant conservatively for a workers’ compensation injury to her left shoulder that “appeared to
be subacromial tendinitis.”

8
The case record contains the first page of a January 30, 2017 report which lists Dr. Hussein as a provider, but the
report is incomplete and unsigned.

4

In March 2 and April 4, 2017 reports, Dr. Hussein reported findings that were similar to
those contained in his prior reports. He diagnosed impingement syndrome of the left shoulder and
adhesive capsulitis of the left shoulder. In the April 4, 2017 report, Dr. Hussein listed the date of
injury as March 28, 2016 and noted that the objective findings were consistent with the history of
injury.
In a May 3, 2017 report, Dr. Dassa noted that appellant reported a March 28, 2016 lifting
incident. He diagnosed impingement syndrome of the left shoulder with rotator cuff tendinosis
and left shoulder labrum tear. In another May 3, 2017 report and a May 25, 2017 report, he
diagnosed left shoulder pain and impingement syndrome of the left shoulder. In the May 25, 2017
report, Dr. Dassa listed the date of injury as March 28, 2016 and noted that the objective findings
were consistent with the history of injury. He returned appellant to work without limitations on
May 9, 2017.
By decision dated February 26, 2018, OWCP denied modification of its April 6, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA9 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA, that the claim was timely filed within the applicable time limitation period of
FECA, that an injury was sustained in the performance of duty as alleged, and that any disability
or medical condition for which compensation is claimed is causally related to the employment
injury.10 These are the essential elements of every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.11
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.12
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.13 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
9

Supra note 2.

10

K.V., Docket No. 18-0947 (issued March 4, 2019); M.E., Docket No. 18-1135 (issued January 4, 2019); Kathryn
Haggerty, 45 ECAB 383, 388 (1994).
11

K.V. and M.E., id.; Elaine Pendleton, 40 ECAB 1143 (1989).

12

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
13

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

5

complete factual and medical background.14 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).15
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.
Appellant submitted a March 30, 2016 note from Dr. Salcedo in which she indicated that
appellant’s absence was advised “due to injury or illness” and an April 7, 2016 note in which she
noted that “due to injury” appellant was excused from work until evaluated by an orthopedic
physician. In an April 18, 2016 report, Dr. Salcedo diagnosed left shoulder pain and sprain of the
left rotator cuff capsule. In June 30, July 5, and 29, 2016 reports, she again diagnosed left shoulder
pain and sprain of the left rotator cuff capsule.16 However, these reports are of no probative value
regarding appellant’s claim for an occupational left shoulder injury because they do not contain an
opinion on the cause of appellant’s medical condition. The Board has held that medical evidence
that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship.17 Therefore, these reports are insufficient to establish
appellant’s claim.
In an April 12, 2016 report, Dr. Zambetti listed the date of injury as March 28, 2016,
diagnosed subacromial tendinitis/bursitis of the left shoulder, and checked a box marked “Yes” to
indicate that appellant’s condition was caused or aggravated by an employment activity.
Appellant’s burden of proof includes the necessity of furnishing an affirmative opinion from a
physician who supports his or her conclusion with sound medical reasoning.18 Dr. Zambetti
provided no rationale for his opinion on causal relationship in this report. The Board has held that
when a physician’s opinion on causal relationship consists only of checking “Yes” to a form
question, without more by the way of medical rationale, that opinion is of limited probative value
and is insufficient to establish causal relationship.19 As such, Dr. Zambetti’s April 12, 2016 report
is insufficient to meet appellant’s burden of proof.
In another April 12, 2016 report, Dr. Zambetti noted that appellant complained of
experiencing an insidious onset of left subacromial shoulder pain beginning approximately two
weeks prior. Appellant reported that she did not experience any trauma or particular accident at
work. Dr. Zambetti diagnosed subacromial tendinitis/bursitis of the left shoulder. In an April 12,
2016 note, he advised that appellant could return to work in six weeks. Appellant also submitted a
14

M.V., Docket No. 18-0884 (issued December 28, 2018).

15

Id.; Victor J. Woodhams, supra note 12.

16

In the June 30 and July 5, 2019 reports, Dr. Salcedo noted a reported date of injury of March 28, 2016.

17

See L.F., Docket No. 19-1905 (issued April 10, 2020); L.B., Docket No. 18-0533 (issued August 27, 2018).

18
19

J.A., Docket No. 18-1586 (issued April 9, 2019); Lillian M. Jones, 34 ECAB 379, 381 (1982).
Id.

6

May 24, 2016 report in which Dr. Zambetti diagnosed subacromial tendinitis of the left shoulder,
but it does not contain an opinion relative to causal relationship. As none of these reports contain an
opinion on the issue of causal relationship they are of no probative value and are insufficient to
establish appellant’s claim.20
In an April 26, 2016 report, Dr. Zambetti noted that appellant’s “injury is a repetitive stress
problem that was created by repetitive lifting at work” and opined that her condition was “clearly
work related.” He diagnosed subacromial tendinitis of the left shoulder. In an April 26, 2016
letter, Dr. Zambetti indicated that appellant was under his orthopedic care for a “workman’s
compensation issue.” Although he opined that appellant sustained an occupational injury due to
performing work duties over time, he did not provide a rationalized medical opinion which
adequately explained the reasons for this opinion. Dr. Zambetti did not provide a discussion of
appellant’s work duties or explain how they could have been competent to cause or aggravate the
diagnosed left shoulder conditions and, therefore, his reports are of limited probative value
regarding causal relationship. The Board has held that a report is of limited probative value
regarding causal relationship if it does not contain medical rationale explaining how an
employment activity could have caused or aggravated a medical condition.21 Therefore, the
April 26, 2016 report and April 26, 2016 note are insufficient to establish appellant’s claim. In a
June 28, 2016 letter, Dr. Zambetti noted treating appellant conservatively for a workers’
compensation injury to her left shoulder that “appeared to be subacromial tendinitis.” Although
Dr. Zambetti again indicated a work-related cause for appellant’s condition in this letter, he did
not provide a rationalized medical opinion on causal relationship and this report is of limited
probative value.22
In a July 19, 2016 report, Dr. Sotelo noted that appellant reported lifting a bucket at work
on March 28, 2016 and experiencing a pop in her shoulder. He diagnosed rotator cuff syndrome
and other injury to the tendons of the rotator cuff of the left shoulder. On August 18 and October 6,
2016 Dr. Sotelo collectively diagnosed left shoulder pain and sprain of the left rotator cuff capsule
and recommended surgery. In an October 25, 2016 report, he diagnosed left shoulder pain, and
found total disability due to such pain. However, these reports are of no probative value regarding
appellant’s claim for an occupational left shoulder injury because they do not contain an opinion
on the cause of appellant’s medical condition.23
In a February 1, 2017 report, Dr. Hussein noted that appellant reported feeling left shoulder
pain after lifting a heavy bucket at work a year prior. He diagnosed impingement syndrome and
adhesive capsulitis of the left shoulder. In a March 2, 2017 report, Dr. Hussein also diagnosed
impingement syndrome of the left shoulder and adhesive capsulitis of the left shoulder. These
reports are of no probative value on appellant’s claim for an occupational injury because
Dr. Hussein did not provide an opinion on causal relationship.24 In February 14 and April 4, 2017
20

See supra note 18.

21

See M.G., Docket No. 18-1616 (issued April 9, 2020); Y.D., Docket No. 16-1896 (issued February 10, 2017).

22

See supra note 22.

23

See supra note 18.

24

See D.K., Docket No. 17-1549 (issued July 6, 2018).

7

reports, Dr. Hussein diagnosed impingement syndrome of the left shoulder and adhesive capsulitis
of the left shoulder, listed the date of injury as March 28, 2016, and noted that the objective
findings were consistent with the history of injury. Although Dr. Hussein provided an ostensible
opinion on causal relationship in these reports, they are of limited probative value in establishing
appellant’s claim because they do not contain a rationalized opinion on causal relationship.25
In a February 16, 2017 letter, Dr. Dassa indicated that appellant had been under his office’s
care for a March 28, 2016 injury and had been diagnosed with left shoulder anterior labral tear and
mild diffuse rotator cuff tendinitis. He opined that appellant’s condition was the result of working
as a letter carrier for the past two and a half years in which her duties consisted of heavy lifting on
a daily basis. Dr. Dassa indicated that appellant reported lifting “3 buckets prior to the 2 buckets”
weighing approximately 25 pounds each when she felt a pop in her left shoulder on
March 28, 2016. He noted that, when an employee lifts heavy buckets of mail over a long period
of time, these actions will cause wear and tear on the tendons and eventually cause tendons to tear.
Dr. Dassa indicated that these tendons can get irritated or inflamed resulting in tendinitis and
indicated, “[T]his is also a result of overuse of the arm.” Although he opined that there was a
work-related cause for appellant’s condition in this letter, he did not provide a rationalized medical
opinion on causal relationship and this letter is of limited probative value.26 Dr. Dassa did not
describe appellant’s work duties other than to generally indicate that she engaged in heavy lifting
and he did not adequately explain how these duties would have been competent to cause or
aggravate the diagnosed conditions. His discussion of the mechanism of injury is vague in nature
in that it is expressed in general terms and does not sufficiently reference appellant’s specific
medical findings. Moreover, Dr. Dassa’s opinion is of limited probative value for the further
reason that it is equivocal in nature as he suggested both an occupational and a traumatic cause for
appellant’s medical condition without providing adequate explanation.27
In a January 20, 2017 report, Dr. Dassa had previously diagnosed left shoulder pain, but he
provided no indication that a specific medical condition was related to employment factors.
Similarly, in two May 3, 2017 reports, he collectively diagnosed impingement syndrome of the
left shoulder with rotator cuff tendinosis, left shoulder labrum tear, and left shoulder pain.
However, Dr. Dassa did not provide any opinion on causal relationship in these reports and these
reports are of no probative value.28 In a May 25, 2017 report, he diagnosed left shoulder pain and
impingement syndrome of the left shoulder, listed the date of injury as March 28, 2016, and noted
that the objective findings were consistent with the history of injury. Although Dr. Dassa
suggested a work-related cause for the diagnosed conditions in his May 25, 2017 report, it is of
25

See G.R., Docket No. 19-0940 (issued December 20, 2018). The case record contains the first page of a
January 30, 2017 report which lists Dr. Hussein as a provider, but the report is incomplete and unsigned. This
document is of no probative value regarding the underlying medical issue of the present case because the Board has
held that a medical report may not be considered as probative medical evidence if there is no indication that the person
completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2). See C.B., Docket No. 09-2027 (issued
May 12, 2010).
26

See supra note 22.

27

See E.B., Docket No. 18-1060 (issued November 1, 2018) (finding that an opinion which is equivocal is of limited
probative value regarding the issue of causal relationship).
28

See supra note 18.

8

limited probative value in establishing appellant’s claim because it does not contain a rationalized
opinion on causal relationship.29
Appellant also submitted several reports dated between August 9, 2017 and January 2,
2018 from Dr. Durbhaka who noted that she treated appellant for a right foot injury that appellant
reported occurred due to twisting her right foot at work on August 8, 2017. These reports are of
no probative value with respect to the present case as this case does not concern a claim for an
August 8, 2017 traumatic injury.30
As appellant has not submitted rationalized medical evidence establishing causal relationship
between her diagnosed conditions and the accepted factors of her federal employment, she has not
met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left shoulder
condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 5, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

29

See supra note 22.

30

See supra note 18.

9

